Citation Nr: 0818554	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-03 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a cervical spine disability has been 
received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979, and from March 1985 to December 2000. 

In July 2001 and September 2002 rating decisions, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas denied the veteran's original claim for 
service connection for a cervical spine disability.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the RO which denied the veteran's petition to reopen her 
claim for service connection for a cervical spine disability.

In March 2008, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at a satellite office of 
the RO in San Antonio, Texas; a transcript of that hearing is 
of record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.


REMAND

The claims file reveals that additional RO action on the 
claim on appeal is warranted.

During the March 2008 hearing, the appellant and her 
representative submitted additional evidence to the Board 
without waiving initial RO consideration of the evidence.  
See 38 C.F.R. § 20.1304(c) (2007).  This additional evidence 
is pertinent to the veteran's petition to reopen her claim 
for service connection for a cervical spine disability.  She 
submitted an August 1998 radiology report from the Wilford 
Hall Medical Center (a medical facility associated with the 
U.S. Air Force) in which the radiologist suggested some 
degenerative changes were present in the cervical spine at a 
time when she was still on active duty.  

This additional evidence does not appear to be duplicative of 
previously submitted evidence.  The Board's review of the 
veteran's five claims folders as well as her service medical 
records failed to notice a similar report and the RO's rating 
decision, statement of the case (SOC), supplemental 
statements of the case (SSOC), and the September 2006 VA 
examiner do not discuss such a document.  In fact, the VA 
examiner, who opined against the likelihood of service 
connection for a cervical spine disability, noted that he 
could find no medical records in the claims folders for 
treatment of a 1999 neck injury.

This newly-submitted evidence must be considered by the 
agency of original jurisdiction for review and preparation of 
a SSOC, unless this procedural right is waived.  Such waiver 
must be in writing or, if a hearing on appeal is conducted, 
formally entered on the record orally at the time of the 
hearing.  See 38 C.F.R. § 20.1304(c) (2007).  The Board notes 
that the appellant and her representative specifically 
requested that the RO consider this additional evidence 
before the Board determines her appeal.  See transcript of 
hearing at pp. 2, 8.

In this appeal, the RO has not considered the additionally-
submitted evidence, and the veteran has not waived her right 
to preliminary review by the RO.  Hence, a remand for RO 
consideration of the additional evidence, in the first 
instance, is warranted. 

Accordingly, the case is REMANDED for the following action:

	

1. Copies of all outstanding records of 
treatment received by the veteran for the 
disability at issue at VA and non-VA 
medical facilities should be obtained and 
made part of the record. 

2.  The RO should readjudicate the 
veteran's petition to reopen her claim for 
service connection for a cervical spine 
disability in light of all pertinent 
medical evidence (to particularly include 
that received at the March 2008 Board 
hearing) and legal authority.

3.  If the benefit sought remains denied, 
the RO must furnish to the veteran and her 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims files are returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



